People v Wilson (2022 NY Slip Op 00511)





People v Wilson


2022 NY Slip Op 00511


Decided on January 27, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 27, 2022

Before: Acosta, P.J., Renwick, Moulton, Higgitt, JJ. 


Ind No. 4903/12 Appeal No. 15151 Case No. 2018-270 

[*1]The People of The State of New York, Respondent, 
vChristopher Wilson, Defendant-Appellant.


Law Office of Richard M. Weinstein, New York (Richard M. Weinstein of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sylvia Wertheimer of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered July 31, 2015, convicting defendant, upon his plea of guilty, of criminal sale of a firearm in the first degree, and sentencing him to a term of 19 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to 15 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 27, 2022